— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered November 27, 2001, convicting him of criminal sale of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a *467reasonable doubt (see People v Williams, 84 NY2d 925, 926 [1994]). Moreover, the defendant’s contention that the verdict was against the weight of the evidence because of inconsistencies in the testimony of the People’s witnesses is without merit. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be resolved by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be afforded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). S. Miller, J.P., Friedmann, Townes and Mastro, JJ., concur.